Opinion by
Cline, J.
It appeared that the bags containing the Colombo-roots in question were marked with the legend “P. E. Africa.” The court found that a consumer would be informed by the marking that the merchandise was produced in the continent of Africa but he could not tell from- the marking in what country in that continent the merchandise originated without speculating or investigating. On the authority of American Burtonizing Co. v. United States (13 Ct. Cust. Appls. 652, T. D. 41489) and Abstracts 31820 and 39461 the merchandise was held insufficiently marked and the protest was overruled. Abstract 37656 distinguished.